Citation Nr: 1028230	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO. 06-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for schizoaffective 
disorder.

2. Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1977 through 
December 1981. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran, by way of his September 2006 substantive appeal (VA 
Form 9) requested a Travel Board hearing. He was afforded such a 
hearing in January 2009 and a transcript is of record. Since 
January 2009, the Veterans Law Judge that conducted the hearing 
retired. A remand is required in order to afford the Veteran a 
new Travel Board hearing. 

The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2009). By way of a July 2010 letter, VA informed the 
Veteran of the Judge's retirement and offered him the opportunity 
to either appear for a new hearing, or to have his case 
considered on the evidence of record. The Veteran responded 
indicating his wish to appear at a hearing before a Veterans Law 
Judge of the Board at his local RO. As such, a remand is required 
in order to accommodate the Veteran's wish.





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing. Provide him and his representative 
reasonable advance notice of the date, time, 
and location of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


